Citation Nr: 0942243	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1941 to March 
1947 with an unverified period of active duty during the 
Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board notes that on his VA Form 9, Substantive Appeal, 
received in May 2009, the Veteran requested a Board hearing 
to be held in Washington, D.C.  Subsequently, in reply to a 
letter from the Board seeking clarification of his wishes for 
a hearing, the Veteran stated in October 2009 that he desired 
a video conference hearing to be held at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Since the RO schedules video 
conference hearings, a remand of this matter to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran shall be scheduled for a video 
conference hearing with a Veterans Law 
Judge at the RO as soon as it may be 
feasible.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



